 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALBERT ATLAS,                                    No. 2:18-cv-2615 CKD P
12                        Plaintiff,
13           v.                                        ORDER AND
14    O. PETRAS, et al.                                FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17          By order filed March 4, 2019, plaintiff’s complaint was dismissed and thirty days leave to

18   file an amended complaint was granted. The thirty day period has now expired, and plaintiff has

19   not filed an amended complaint.

20          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

21   court judge to this case; and

22          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

23   Local Rule 110; Fed. R. Civ. P. 41(b).

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

26   being served with these findings and recommendations, plaintiff may file written objections with

27   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

28   Recommendations.” Plaintiff is advised that failure to file objections within the specified time
                                                       1
 1   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 2   1991).

 3   Dated: April 19, 2019
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     atla2615.fta
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
